Title: To Benjamin Franklin from Gourlade and Moylan, 5 March 1779
From: Gourlade, Jacques-Alexandre,Moylan, James
To: Franklin, Benjamin


Honord Sir
L’Orient 5 March 1779
The Captain of the Ship Bergere which arrived here about a fortnight since from Virginia, with three hundred Hhds of Tobacco for account of the United States of America, apply’d to us yesterday for an explination of the Bills of lading wch: he sign’d for their delivery and the method he shou’d take to have his vessel discharged of her cargo speedily. By those Bills of lading we perceiv’d that said Tobacco is to be deliverd to your order, we in consequence advised him to wait the receipt of it, and that we wou’d write you on the subject to prevent further delay & demurage. The Farmers General Agent likewise informd us, that he had their directions to receive this Tobacco from those you might apoint here to deliver it to him, we will therefore only add, that to prevent the expence of demurage, it will be necessary your instructions regarding this Tobacco shou’d be here as soon as possible and that they shou’d be accompany’d by the Bill of Lading indorsed by you. We have the Honor of remaining Honord Sir Your most obt hl St
Gourlade & Moylan
The Honorable Benj: Franklin Esqr—
 
Addressed: The Honorable / Benja: Franklin Esqr—
Notation: Gourlade et Moylan. L’orient 5 Mars 1779.
